           Case 2:18-cv-01753-JAD-PAL Document 41 Filed 01/30/19 Page 1 of 2



     David H. Krieger, Esq.
 1
     Nevada Bar No. 9086
 2   HAINES & KRIEGER, LLC
     8985 S. Eastern Avenue, Suite 350
 3
     Henderson, Nevada 89123
 4   Phone: (702) 880-5554
     FAX: (702) 385-5518
 5   Email: dkrieger@hainesandkrieger.com
 6
     Attorneys for Plaintiff,
 7   JAMES W. EILER
 8
                          UNITED STATES DISTRICT COURT
 9                             DISTRICT OF NEVADA
10
     JAMES W. EILER,
11                                               Case No.: 2:18-cv-01753-JAD-PAL
                     Plaintiff,
12                                               NOTICE OF SETTLEMENT
13
           vs.                                   BETWEEN JAMES W. EILER AND
                                                 TRANS UNION, LLC
14   NOVATION CREDIT UNION;                                                                 N
     LEXISNEXIS RISK SOLUTIONS,                                                             O
15
     INC.; EQUIFAX INFORMATION                                                              T
16   SERVICES, LLC; EXPERIAN                                                                I
     INFORMATION SOLUTIONS, INC.
17
     AND TRANS UNION, LLC,
18
                        Defendants.
19

20         NOTICE IS HERBY GIVEN that the dispute between JAMES W. EILER
21
     (“Plaintiff”) and Defendant TRANS UNION, LLC (“TRANS UNION”) has been
22
     resolved on an individual basis. The parties anticipate filing a Stipulation for
23

24   Dismissal of the Action as to the named Plaintiff’s claims against TRANS UNION,
25   with Prejudice, within 60 days. Plaintiff requests that all pending dates and filing
26
                                           Page 1 of 2
27

28
           Case 2:18-cv-01753-JAD-PAL Document 41 Filed 01/30/19 Page 2 of 2



     requirements as to TRANS UNION be vacated and that the Court set a deadline
 1

 2   sixty (60) from present for filing a Dismissal as to TRANS UNION.
 3
           Dated: January 30, 2019
 4
                                                      /s/ David H. Krieger, Esq.
 5                                                    David H. Krieger, Esq.
 6
                                                      Attorneys for Plaintiff
 7                                                    JAMES W. EILER
 8

 9
         IT IS ORDERED that the settling parties shall have until April 1, 2019, to either file
10   a stipulation to dismiss with prejudice, or a joint status report advising when the
     stipulation to dismiss will be filed.
11
        Dated: January 31, 2019
12                                                         ___________________________
                                                           Peggy A. Leen
13
                                                           United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
                                             Page 2 of 2
27

28
